Citation Nr: 1419622	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a neurological condition, claimed as peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim of service connection for peripheral neuropathy as a claim of service connection for a neurological condition.


FINDING OF FACT

There is no competent evidence of record that shows that the Veteran has a neurological condition that had its onset during his active service, had its onset during an applicable presumptive period following his active service, or is otherwise related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a neurological condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in an April 2009 letter.

As to VA's duty to assist a claimant in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his VA treatment records, reasonably obtainable non-VA treatment records, medical records from the Social Security Administration (SSA), and the Veteran's STRs, which appear complete.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, VA has not provided the Veteran with an examination concerning this claim.  Generally, in determining whether the duty to assist requires that VA provide a medical examination or obtain a medical opinion, it must be considered whether the evidence of record: (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (2) establishes that an event, injury, or disease occurred in service, or establishes that certain diseases manifested during an applicable presumptive period; (3) indicates that the disability or symptoms may be associated with the claimant's active service or with another service-connected disability; and (4) contains sufficient competent medical evidence to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The second and third factors listed above are not present in the case before the Board; the evidence does not show that a neurological condition had onset during service or manifested within any applicable presumptive periods, and there is no competent indication the claimed disability may be related to service.  Thus, VA has no duty to provide an examination or obtain an opinion as to this issue.

In declining to obtain a medical nexus opinion, the Board observes that the United States Court of Appeals for the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

In April 2009, the Veteran filed a claim of service connection for peripheral neuropathy and contended that he developed this condition due to herbicide exposure during his service in Vietnam.  In an April 2011 substantive appeal (Form 9), the Veteran further contended that this condition had onset in 2000.  In a November 2009 rating decision, the RO denied service connection for peripheral neuropathy on the grounds that the record is negative for in-service complaints of or treatment for the claimed condition, the Veteran did not complain of neuropathy at his separation physical, VA treatment records show that the etiology of his condition is unknown, SSA records indicate that there were no signs of peripheral neuropathy that were consistent with his reported symptomatology, and non-VA treatment records show that he does not have a neurological abnormality or disease.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as organic diseases of the nervous system.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013). 

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e), such as "early-onset peripheral neuropathy," if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii).

The Board notes that effective for claims pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy" in 38 C.F.R. § 3.309(e).  A neuropathy is "early onset" if abnormalities appear within a year after external exposure has ended.  See Final Rule, Diseases Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763-54766 (Sep. 6, 2013).  Notably, the "[National Academy of Sciences (NAS)] concluded that there is inadequate or insufficient evidence to determine whether there is an association between exposure to herbicides (including Agent Orange) and delayed-onset chronic neuropathy."  Id.  "[T]here are no data to suggest that exposure to herbicides can lead to the development of delayed-onset chronic peripheral neuropathy many years after termination of exposure in those who did not originally experience early-onset neuropathy."  Id.

In addition to considering medical evidence, VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b).

Here, the Veteran's STRs are negative for diagnoses or complaints of neuropathy or other neurological abnormality.  The report of his June 1969 separation examination indicates that his neurological system was normal at that time and he endorsed in a June 1969 report of medical history that he did not have and had never had symptoms such as paralysis, neuritis, cramps in his legs, lameness, or foot trouble.  There are also no postservice records that document complaints of neurological abnormalities within one year of the Veteran's discharge from service, which the Board reasonably presumes encompasses the year following the Veteran's possible exposure to herbicide agents during service.

An April 2001 letter from private physician Dr. Robert Layzer notes that the Veteran began to experience burning discomfort in his extremities in June 2000 and VA treatment records dated February 2009 through January 2011 indicate that the Veteran has had nerve pain in the balls of his feet, legs, waist, and arms since 2000.  A VA clinician concluded in June 2002 that the Veteran's working diagnoses are peripheral neuropathy and carpal tunnel syndrome (CTS).  With regard to the cause of the Veteran's current neurological condition, April 2010 VA treatment records indicate that the Veteran has had an extensive negative work-up for the etiology of his neuropathy on several occasions.  VA clinicians have documented the Veteran's reports that he attributes his condition to herbicide exposure during service, but have noted that his neuropathy is likely idiopathic, or of unknown cause, and has no specific etiology. 

After careful review of the evidence, the Board finds that direct service connection is not warranted because the evidence fails to show that the Veteran has a neurological condition that had its onset during service.  In so finding, the Board finds it highly probative that the Veteran began to experience symptoms of his claimed condition more than thirty years after his separation from service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is charged with the duty to assess the credibility and weight given to evidence).

With regard to assessing whether service connection is warranted on a presumptive basis due to herbicide exposure, the Board finds that the Veteran shall be presumed to have been exposed to an herbicide agent during service because he served in Vietnam.  Nevertheless, the Board notes that presumptive service connection is not warranted for CTS, as it is not one of the diseases listed under 38 C.F.R. § 3.309(e).  With regard to the Veteran's current peripheral neuropathy, the evidence fails to show, and the Veteran has not alleged, that any abnormalities appeared within one year of his last exposure to herbicides during service.  Thus, the evidence does not show that the Veteran has early-onset peripheral neuropathy, as required in order to warrant service connection on the basis of exposure to an herbicide agent.

Additionally, the Board finds that the chronic disease presumption does not apply to the present case, as the evidence does not show that the Veteran has an organic disease of the nervous system that manifested to a compensable degree within one year of his separation from active service or that the Veteran experienced symptoms of a neurological condition that continued from service until the present because, by his own admission, his symptoms had onset in 2000.

In so finding, the Board acknowledges the Veteran's assertions in his April 2011 Form 9 that he developed neuropathy due to his exposure to herbicides during service and that there is no other cause for his condition, but finds that the Veteran, as a lay person, is not competent to opine as to the etiology of a complex medical issue such as the cause of a neurological condition.  Such an opinion cannot be offered based on personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, although the Veteran implied in his Form 9 that his neuropathy may be related to diabetes, he has not been diagnosed with diabetes and, again, is not competent to make such a determination concerning causation.  What is more, in order for service connection for a neurological condition to be granted on a secondary basis, the evidence would have to show that the condition is due to, or aggravated by, a disease that for which the Veteran is already service-connected.  See 38 C.F.R. § 3.310 (2013).  There is no competent evidence that indicates that the Veteran has a neurological condition that was caused by his active service.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a neurological condition that had its onset during his active service, had its onset during an applicable presumptive period, or is otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neurological condition is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


